Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 20, the Prior Art does not teach a cutoff switching element that cut off the power supply to the motor is arranged on a power line connecting the motor and the motor drive circuit; the closed-loop circuit is formed based on short-circuit failures of the motor control switching element and the cutoff switching element; the motor control device further includes a diagnostic voltage applying circuit configured to apply a diagnostic voltage to the output of the motor drive circuit; and 
the processing unit: performs the switching control of the motor control switching element and the cutoff switching element, and 
detects the closed-loop circuit based on output voltages of the motor drive circuit of each of power lines, including the power line, in a state where all of the motor control switching elements and the cutoff switching element are turned off.
With respect to claim 24, the Prior Art does not teach performs the switching control of the motor control switching element and the cutoff switching element; performs the switching control to turn on any one as a first lower switching element, and turn off the lower switching elements other than the first lower switching element among the lower switching elements; detects the closed-loop circuit based on the voltage value of the charged power supply device or the phase current value of the first lower switching element; repeats the switching control to turn on and off the lower switching element in order; and 
determines whether or not the voltage value of the charged power supply device or the phase current value of the turned-on lower switching element is an abnormal value to detect the closed-loop circuit, for each switching control that turns on the lower switching element; and when the voltage value of the charged power supply device or the phase current value of the first lower switching element is an abnormal value, the processing unit determines that any one of the followings occurred, 
a primary failure in which a short-circuit failure occurs only in the upper switching element in the same phase as the first lower switching element, a secondary failure in which a short-circuit failure of the upper switching element in the same phase as the first lower switching element and a short-circuit failure of the cutoff switching element in a different phase from the first lower switching element occur to form the closed-loop circuit, and a secondary failure in which a short-circuit failure of the upper switching element in a different phase from the first lower switching element and a short-circuit failure of the cutoff switching element in the same phase as the first lower switching element occur to form the closed-loop circuit.
Claims 20-37 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846